Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu [US PGPUB 20140262475] (hereinafter Liu).

Regarding claim 29, Liu teaches a semiconductor package, comprising:
a substrate (see annotated Fig. 14) comprising a substrate top side (see annotated Fig. 14), a substrate bottom side (see annotated Fig. 14), and a substrate sidewall see annotated Fig. 14) between the substrate top side and the substrate bottom side (Fig. 14);
a first semiconductor component (24, Para 13) comprising a first component top side (see annotated Fig. 14), a first component bottom side (see annotated Fig. 14) that is coupled to the substrate top side (Fig. 14), and a first component sidewall (see annotated Fig. 14) between the first component top side and the first component bottom side (Fig. 14);
a first internal electro-magnetic-interference (EMI) shield layer (56 overlapping component 24 or leftmost shield material 56, Para 29, Fig. 14) that covers at least the first component top side (Fig. 14); and
an external EMI shield layer (70, Para 29) that covers the first internal EMI shield layer, the first component top side, the first component sidewall, the substrate top side, and the substrate sidewall (Fig. 14).


    PNG
    media_image1.png
    423
    869
    media_image1.png
    Greyscale

Annotated Fig. 14

Regarding claim 30, Liu teaches a semiconductor package wherein the external EMI shield layer contacts the first internal EMI shield layer (Fig. 14 –where the first internal EMI shield is leftmost shield layer 56).


Regarding claim 31, Liu teaches a semiconductor package further comprising:
a second semiconductor component (25, Para 13) comprising a second component top side (see annotated Fig. 14), a second component bottom side (see annotated Fig. 14) that is coupled to the substrate top side (see annotated Fig. 14), and a second component sidewall (see annotated Fig. 14) between the second component top side and the second component bottom side (see annotated Fig. 14);
a second internal EMI shield layer (56 overlapping component 25, Para 29, Fig. 14) that covers at least the second component top side (Fig. 14); and
wherein the external EMI shield layer further covers the second internal EMI shield layer (Fig. 14).

Regarding claim 32, Liu teaches a semiconductor package further comprising:
a conductive interconnect structure (28, Para 14) comprising an interconnect structure lower end that is coupled to the substrate top side (Fig. 14);
wherein the first component sidewall is adjacent the second component sidewall (Fig. 14); and
wherein the conductive interconnect structure passes between the first component sidewall and the second component sidewall (Fig. 14).

Regarding claim 33, Liu teaches a semiconductor package further comprising:
an encapsulant (27, Para 14) comprising an encapsulant top side (see annotated Fig. 14), encapsulant bottom side (see annotated Fig. 14) covering portions of the substrate top side (see annotated Fig. 14), and an encapsulant sidewall (see annotated Fig. 14) between the encapsulant top side and the encapsulant bottom side (see annotated Fig. 14);
wherein the encapsulant encapsulates the first semiconductor component, the second semiconductor component, and the conductive interconnect structure (Fig. 14); and
wherein the external EMI shield layer further covers the encapsulant top side and the encapsulant sidewall (Fig. 14).

Regarding claim 34, Liu teaches a semiconductor package further comprising:
an upper substrate (see annotated Fig. 14) over the encapsulant top side (Fig. 14); and
wherein the upper substrate comprises an upper substrate bottom side (see annotated Fig. 14) coupled to an upper end of the conductive interconnect structure (Fig. 14).

Regarding claim 35, Liu teaches a semiconductor package further comprising a semiconductor device (62, Para 25) coupled to the substrate via the upper substrate and the conductive interconnect structure (Fig. 14).

Regarding claim 36, Liu teaches a semiconductor package wherein the external EMI shield layer further covers the semiconductor device (Fig. 14).

Regarding claim 37, Liu teaches a semiconductor package further comprising a semiconductor device (62, Para 25) coupled to an upper end of the conductive interconnect structure (Fig. 14).

Regarding claim 38, Liu teaches a semiconductor package wherein the external EMI shield layer further covers the semiconductor device (Fig. 14).



Claims 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al [US PGPUB 20130320548] (hereinafter Carpenter).

Regarding claim 39, Carpenter teaches a method, comprising:
providing a substrate (102, Para 18) with a semiconductor component (104, Para 26) coupled to a top side of the substrate (Fig. 8), an internal heat distribution layer (138, Para 26) thermally coupled (Para 26) to a top side of the semiconductor component (Fig. 8), and an encapsulant (118, Para 21) that encapsulates the semiconductor component, the internal heat distribution layer, and portions of the top side of the substrate (Fig. 8); and
covering the semiconductor component, the internal heat distribution layer, the encapsulant, and the substrate with an external heat distribution layer (132, Para 28, Fig. 8) that contacts the internal heat distribution layer at a location adjacent the top side of the semiconductor component (Fig. 8).


Claims 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al.  [US PGPUB 20170358540] (hereinafter Min).

Regarding claim 29, Min teaches a semiconductor package, comprising:
a substrate (100, Para 32) comprising a substrate top side (side in contact with material 220, Fig. 5), a substrate bottom side (side in contact with material 131, Fig. 5), and a substrate sidewall (100c, Para 34) between the substrate top side and the substrate bottom side (Fig. 5);
a first semiconductor component (200/250, Para 32) comprising a first component top side (side facing recess 350, Fig. 5), a first component bottom side (side facing substrate 100, Fig. 5) that is coupled to the substrate top side (Fig. 5), and a first component sidewall (at least on of left/right sidewall facing material 400A, Fig. 5) between the first component top side and the first component bottom side (Fig. 5);
a first internal electro-magnetic-interference (EMI) shield layer (400A, Para 75) that covers at least the first component top side (Fig. 5); and
an external EMI shield layer (400B, Para 75) that covers the first internal EMI shield layer, the first component top side, the first component sidewall, the substrate top side, and the substrate sidewall (Fig. 5).

Regarding claim 30, Min teaches a semiconductor package wherein the external EMI shield layer contacts the first internal EMI shield layer (Fig. 5).
Allowable Subject Matter
Claims 21-28 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 21-28 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising:
an external heat distribution layer that:
traverses and contacts the encapsulant sidewall;
traverses the component sidewall; and
contacts the internal heat distribution layer at a location adjacent the
component sidewall (as claimed in claim21), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819